EXHIBIT 10.5

 

BioCorRx, Inc.

Board of Directors Services Agreement

___________________________________________________

 

This Board of Directors Services Agreement (the “Agreement”), dated June 13,
2018 is entered into between BioCorRx, Inc., a Nevada corporation (“the
Company), and, Kent Emry an individual with a principal place of residence in
Salem, Oregon (“Director”).

 

WHEREAS, the Company desires to retain the services of Chairman of the Board of
Directors for the benefit of the Company and its stockholders; and

 

WHEREAS, Director desires to continue to serve on the Company’s Board of
Directors for the period of time and subject to the terms and conditions set
forth herein;

 

NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows:

 

1. Board Duties. Director agrees to provide services to the Company as a member
of the Board of Directors. Director shall, for so long as he remains a member of
the Board of Directors, but in any case not less than one year from the date
hereof, meet with the Company upon written request, at dates and times mutually
agreeable to Director and the Company, to discuss any matter involving the
Company or its Subsidiaries, which involves or may involve issues of which
Director has knowledge and cooperate in the review, defense or prosecution of
such matters. Director acknowledges and agrees that the Company may rely upon
Director’s expertise in product development, marketing or other business
disciplines where Director has a deep understanding with respect to the
Company’s business operations and that such requests may require substantial
additional time and efforts in addition to Director’s customary service as a
member of the Board of Directors. Director will notify the Company promptly if
he is subpoenaed or otherwise served with legal process in any matter involving
the Company or its subsidiaries. Director will notify the Company if any
attorney who is not representing the Company contacts or attempts to contact
Director (other than Director’s own legal counsel) to obtain information that in
any way relates to the Company or its Subsidiaries, and Director will not
discuss any of these matters with any such attorney without first so notifying
the Company and providing the Company with an opportunity to have its attorney
present during any meeting or conversation with any such attorney.

 

2. Compensation. As compensation for the services provided herein, the Company
shall grant an aggregate of 3,000,000 stock options (the "Stock Options") to the
Director under its 2018 Stock Option Plan (the "Stock Option Plan"). The Stock
Options shall expire in ten (10) years from the date of grant and the exercise
price shall be U.S. $0.14 per common share. The 3,000,000 Stock Options shall be
granted to Executive in accordance with the terms and conditions of the
Company’s 2018 Stock Option Plan and the respective stock option award agreement
with the Director.

 

  1

   



 

3. Benefits and Expenses. The Company will reimburse Director for reasonable
business expenses incurred on behalf of the Company prior to the date hereof.
The Company shall also reimburse Director for reasonable out-of-pocket expenses
incurred in connection with discharging his duties as a Board member. Any
additional expenses shall be pre-approved by the CEO or CFO of the Company and
will be reimbursed subject to receiving reasonable substantiating documentation
relating to such expenses.

 

4. Mutual Non-Disparagement. Director and the Company mutually agree to forbear
from making, causing to be made, publishing, ratifying or endorsing any and all
disparaging remarks, derogatory statements or comments made to any party with
respect to either of them. Further, the parties hereto agree to forbear from
making any public or non-confidential statement with respect to the any claim or
complain against either party without the mutual consent of each of them, to be
given in advance of any such statement.

 

6. Cooperation. In the event of any claim or litigation against the Company
and/or Director based upon any alleged conduct, acts or omissions of Director
during the tenure of Director as an officer of the Company, whether known or
unknown, threatened or not as of the time of this writing, the Company will
cooperate with Director and provide to Director such information and documents
as are necessary and reasonably requested by Director or his counsel, subject to
restrictions imposed by federal or state securities laws or court order or
injunction. The Company shall cooperate in all respects to ensure that Director
has access all available insurance coverage and shall do nothing to damage
Director’s status as an insured, and shall provide all necessary information for
Director to make or tender any claim under applicable coverage.

 

7. Board of Directors Status of Director. Membership on the Board shall require
adherence to board member conduct policies adopted by the board and enforced
equally upon all directors.

 

Director may voluntarily resign his position on the Board of Directors at any
time and without penalty or liability of any kind.

 

8. Confidentiality. Subject to exceptions mutually agreed upon by the parties to
this Agreement in advance and in writing, the terms and conditions of this
Agreement shall remain confidential and protected from disclosure except as
required by law in connection with any registration or filing, in relation to a
lawful subpoena, or as may be necessary for purposes of disclosure to
accountants, financial advisors or other experts, who shall be made aware of and
agree to be bound by the confidentiality provisions hereof.

 

9. Governing Law. This Agreement shall be governed by the law of the State of
California. In the event of any dispute regarding the performance or terms
hereof, the prevailing party in any litigation shall be entitled to an award of
reasonable attorneys’ fees and costs of suit, together with any other relief
awarded hereunder or in accordance with governing law.

 



  2

   



 

In witness whereof, the parties hereto enter into this Agreement as of the date
first set forth above.

 

THE COMPANY:

 

CHAIRMAN:

 

 

Name: Brady Granier

 

Kent Emry

Title: Director

 

 

 

 

 

 

 

 

Name: Lourdes Felix

Title: Director

 

 



3



 